Citation Nr: 1549497	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-17 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability manifested by allergic reactions other than bronchial asthma.

2.  Entitlement to service connection for left arm disability.

3.  Entitlement to service connection for a left hand disability.

4.  Entitlement to service connection for right arm disability.

5.  Entitlement to service connection for right hand disability.

6.  Entitlement to an initial rating in excess of 10 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to May 1983 and from January 1984 to January 1986.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

Based on the evidence of record, the Board has recharacterized the claim of entitlement to service connection for an allergy to more accurately reflect the Veteran's contentions.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for an additional 30 days to allow the Veteran to submit additional evidence.

The issue of entitlement to service connection for an acquired psychiatric disability has been raised by the record in a September 2015 statement by the Veteran's attorney and a VA Form 21-526EZ , but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a disability manifested by allergic reactions other than bronchial asthma, and entitlement to an initial rating in excess of 10 percent for bronchial asthma are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The earliest clinical evidence of a left arm and/or hand disability is more than 20 years after separation from service. 

2.  The Veteran is less than credible as to having had left arm and/or hand symptoms in since service. 

3.  The most competent credible evidence is against a finding that the Veteran has a left arm and/or hand disability causally related to, or aggravated by, service or a service connected disability. 

4.  The earliest clinical evidence of a right arm and/or hand disability is more than 20 years after separation from service. 

5.  The Veteran is less than credible as to having had right arm and/or hand symptoms since service. 

6.  The most competent credible evidence is against a finding that the Veteran has a left arm and/or hand disability causally related to, or aggravated by, service or a service connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left arm disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Entitlement to service connection for a left hand disability. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  Entitlement to service connection for right arm disability. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

4.  Entitlement to service connection for right hand disability. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2010 and September 2010. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)
 
An examination and/or opinion with regard to the Veteran's arms and hands is not necessary because the Board finds that there is no competent credible indication that he has any such current disability may be associated with his service.  McLendon, 20 Vet. App. at 81 (2006).  As is discussed in further detail below, the Veteran's STRs are negative for complaints of, or treatment for, his upper extremities and the post-service clinical records do not reflect that his current disabilities may be due to service.   

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran has asserted that his upper extremity disabilities may be due to allergic reactions, asbestos exposure, ionizing radiation exposure, and his work as a dental technician.  
 
The Veteran's STRs reflect that he sought treatment on numerous occasions for idiopathic asthma/allergic reaction/difficulty breathing.  There are several complaints with regard to facial swelling, to include the lips, tongue, and eyes; however, the records are negative for complaints of the upper extremities.  

The Board finds that if the Veteran had upper extremity complaints due to the same precipitating factors or stressors as he face swelling/asthma symptoms, it would have been reasonable for him to have reported such, and for it to have been noted in the STRs. 

The STRs reflect that he was seen for swelling of lips and eyelids (October 25, 1985, December 1985), itchy mouth and eye with edema to eye and lower lip (October 24, 1985), swollen eyes and some peri-oral edema (September 1985), puffiness around eyes and mouth (June 1985), swelling of the eyes (November 1984), left eye swelling (October 13, 1984), swollen eyes (September 22, 1984), edema to face, mostly left eye, lower lip slightly swollen, rest of exam within normal limits (April 1984), swollen tongue and eyelid swelling (July 1984), itchy red watery eyes (August 1984), and facial swelling which may be related to food (November 1985).  Thus, there are numerous records dealing with the Veteran's allergic reactions, none of which notes swelling of the upper extremities.  Any contention by the Veteran that his allergic reactions in service caused upper extremity symptoms in service is less than credible given the extensive STRs documenting allergic reactions.

The Veteran's July 1982 report of medical history for "occupational exposure to ionizing radiation (periodic evaluation) reflects that he reported painful joints, but the only joint specifically noted was the knee. 

The Veteran's May 1983 report of medical examination for separation purposes reflects normal extremities.  The Veteran's May 1983 report of medical history for "occupational exposure to ionizing radiation reflects that he reported painful broken bones, and exposure to occupation radiation but no other complaints.

The Veteran's August 1983 report of medical examination reflects normal extremities. 

The December 1985 report of medical history for separation from his second period of service reflects that the Veteran reported a prior broken jaw, and idiopathtic asthma.  It is negative for complaints of the upper extremities, to include the wrists and hands.

The Board also notes that the Veteran's in-service Record of Occupational Exposure to Ionizing Radiation forms reflects a total lifetime accumulated dose of ionizing radiation as 00.00.

In sum, the Veteran's STRs do not support a finding that he had upper extremity complaints, or treatment, in service.  

The earliest clinical complaints of the upper extremities are in 2008, more than 20 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
A September 2008 VA clinical record reflects that the Veteran sought treatment for his wrists after he fell off of a ladder and had a mild impact to his wrists when he put his arms out to support himself.  He reported tingling in both hands for a couple of months which did not get worse after the fall.  

An October 2008 VA record reflects that the Veteran presented with bilateral hand numbness for one year, or since approximately 2007, or more than 20 years after separation from service.   

Left arm disability
Left hand disability

VA clinical records reflect that the Veteran has sclerosis, degenerative changes of the first metacarpophalangeal joint, and trigger finger of the left little finger.  The Board finds that the service-connection for a left upper extremity disability (arm, wrist, and/or hand), to include degenerative joint disease (DJD), trigger finger, and/or sclerosis, is not warranted. 

Initially, the Board notes that despite his claim, the Veteran testified at the Board hearing that he did not have left hand complaints. (See Board hearing transcript, page 13.)  

In a September 2010 VA Form 21-0820, the Veteran contended that he has arm pain, numbness, and loss of sensation which began in service just after he was stationed at Mt. Fuji.  

The Board finds that the Veteran is less than credible as to left upper extremity complaints in service and since service.  The most probative evidence of record, as detailed above and below, is against a finding of complaints in service or continuity of symptoms since service.  There is also no competent credible evidence of record of DJD within one year after separation from service.  Moreover, there is no competent credible evidence of record which supports a finding that the Veteran has a left upper extremity disability causally related to, or aggravated by, active service, to include his work as a dental technician in service. 

A June 2009 VA record reflects that the Veteran had right shoulder complaints after a motor vehicle accident.  The record also reflects examination results for the left arm.  It was noted that he had a well healed upper extremity scar, full strength; deep tendon reflects of 1+ which were symmetrical, and he was neurovascularly intact.  He had full range of motion without pain.

An October 2010 VA radiology report reflects that the Veteran had mild joint space narrowing and sclerosis of the first metacarpophalangeal joint consistent with degenerative change.  Otherwise the joint spaces are preserved.  There was normal alignment.  A tiny 1 mm radiopacity is seen within the soft tissue medial to the head of the fourth digit middle phalanx.  This is only seen on PA projection and could represent foreign body or sequelae of prior fracture. Soft tissues unremarkable.

A December 2010 VA clinical record reflects a diagnosis of a left little finger trigger finger.  It was noted that the Veteran had multiple bilateral hand complaints and an unclear history of past complaints that now seem to have resolved, objectively he had trigger finger on his left hand.  It was noted that he had bilateral upper extremity unclear history of dropping instruments and cramps while working.

Based on the record as whole, the Board finds that any statement by the Veteran as to chronic symptoms since service is less than credible.  In addition, none of the clinical records provides probative evidence that the Veteran had a left upper extremity disability causally related to, or aggravated by active service. 

Right Arm
Right Hand

VA clinical records reflect that the Veteran has mild joint space narrowing and sclerosis of the first metacarpophalangeal joint, consistent with degenerative chances.  Records also note he has had Dupuytren's Contracture of the right hand which was starting to limit function in 2010.  (See October 2010 VA records.)  

The Veteran testified at the Board hearing that he has tendonitis in the elbow and in the wrist.  He contended that his disability was caused by using instruments in service as a dental hygienist and a "hereditary build" up of collagen.  (See Board hearing transcript, pages 12 and 13.)  However, he also testified that in addition to in-service work as a dental hygienist, he worked in the same job for 13 years after service.  

In a September 2010 VA Form 21-0820, he contended that he has arm pain, numbness, and loss of sensation which began in service just after he was stationed at Mt. Fuji.  The Veteran has stated that he believes that his Dupuytren's condition went unnoticed and has increased over the years, now becoming noticeable.  He contends that they are residuals of his in-service anaphylactic reactions (See May 2015 VA Form 646.)

The Board finds that the Veteran is less than credible as to right upper extremity complaints in service and since service.  The most probative evidence of record, as detailed above and below, is against a finding of complaints in service or continuity of symptoms since service.  There is also no competent credible evidence of record of DJD within one year after separation from service.  Moreover, there is no competent credible evidence of record which supports a finding that the Veteran has a right upper extremity disability causally related to, or aggravated by, active service, to include his work as a dental technician in service. 

A September 2008 VA clinical record reflects that the Veteran sought treatment for his wrists after he fell off of a ladder and had a mild impact to his wrists when he put his arms out to support himself.  He reported tingling in both hands for a couple of months which did not get worse after the fall.  It was noted that he had a long knot in the middle of his right palm making it difficult to fully extend the right 4th finger.  Upon examination, it was noted that he had degenerative changes which are greater than usually seen at the Veteran's age.  It was noted that he had Dupuytren's contracture of the right hand. 

A June 2009 VA clinical record reflects that the Veteran had been involved in a motor vehicle accident and injured his right shoulder; pain for one week.  He denied any upper extremity radicular symptoms.  It was noted that he had a slightly raised tender area over the right AC joint.  He had approximately full range of motion of the shoulder with increased pain with active flexion and extension.  His right elbow had a full range of motion without pain.  His forearm, wrist, and hand all had a full range of motion without pain.

An August 2010 VA record reflects right hand with mild contracture with cord visible in the palm; Dupuytren's contracture.  It was noted that all PIP and DIP finger joints appeared nontender with full range of motion.  He had full range of motion with abduction discomfort of the right shoulder. 

An October 2010 VA radiology report reflects that the Veteran had mild joint space narrowing and sclerosis of the first metacarpophalangeal joint consistent with degenerative change.  Otherwise the joint spaces are preserved.  There was normal alignment.  

A December 2010 VA clinical record reflects that the Veteran had multiple bilateral hand complaints and an unclear history of past complaints that now seem to have resolved.  It was noted that he had bilateral upper extremity unclear history of dropping instruments and cramps while working.

Based on the record as whole, the Board finds that any statement by the Veteran as to chronic symptoms since service is less than credible.  In addition, none of the clinical records provides probative evidence that the Veteran had a right upper extremity disability causally related to, or aggravated by active service. 

Conclusion 

The Board has considered the Veteran's contentions as to exposure to allergens in service, asbestos in service, exposure to ionizing radiation in service, and work as a dental technician, but finds no probative evidence that he has an upper extremity due to any such alleged etiology.  The evidence does not support a finding that the Veteran has been diagnosed with an upper extremity radiogenic disease (See 38 C.F.R. § 3.309) or a disease related to asbestos.  There is no probative evidence of record that it is as likely as not that the Veteran's upper arm and hand disabilities are causally related, to, or aggravated by, his service, to include his work as a dental technician in service or his service in Japan. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of radiation exposure, asbestos exposure, allergic reactions, and disabilities such as joint degeneration, trigger finger, and Dupuytren's Contraction.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a left arm disability is denied.

Entitlement to service connection for a left hand disability is denied.

Entitlement to service connection for a right arm disability is denied.

Entitlement to service connection for a right hand disability is denied.


REMAND

Increased rating - Asthma

The rating period on appeal is from May 2010.  The Veteran underwent a VA examination in September 2010.  At that time, he reported that his asthma has been intermittent with remissions.  His medication was listed as intermittent inhaled bronchodilator, and intermittent oral steroids.  The Veteran reported wheezing almost every night and dyspnea on moderate exertion.  He reported that he had clinical visits for exacerbations several times per year, and had acute attacks one or two times per year.

Upon pulmonary function testing in September 2010, the Veteran had normal spirometry results with no significant response to bronchodilator challenge and normal DLCO.  

Under the note to DC 6602, "in the absence of clinical findings or asthma at the time of examination, a verified history of asthmatic attacks must be of record." 

In a statement received by VA in October 2010, the Veteran reported that he has daily broncotherapies.  He also stated that exercising causes shortness of breath.  He reported that his attacks range from intermittent to mild to persistent bouts.

A July 2011 VA clinical note reflects that the Veteran's asthma was symptomatically controlled.  The Veteran's active medication list includes two puffs of Albuterol by inhalation as needed for shortness of breath, and inhalation of Mometasone daily.  He was to continue daily Mometasone and prn (as occasion requires) Albuterol and Diphenhydramine.  

The use of Mometasone daily is indicative of daily inhalation bronchodilator therapy; however, as noted above, the Veteran's September 2010 spirometry results were normal, with no significant response to bronchodilator challenge and normal DLCO.  

A September 2011 VA primary care note reflects that the Veteran reported a reaction to chemical dishwashing fumes at work which resolved with leaving the area.  The Veteran reported that the Veteran's asthma was currently well-controlled with Albuterol and Mometasone.  It was noted that he was running four times a week and denied shortness of breath or asthma exacerbations when physically active.

A June 2012 record reflects that upon respiratory testing, the Veteran had more than 94 percent predicted results for FVC, FEV-1, FEV-1/FVC tests. 

A July 2012 VA examination report reflects that the Veteran has intermittent bouts of asthma.  It reflects that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medications, or the use of oral bronchodilators.  However, it was also noted that the Veteran's respiratory condition requires the use of inhaled medication on an intermittent, but not daily frequency.  It was noted that he takes two puffs of "Twistex" every third night as a steroid medication.  It was noted that he had not had any asthma attacks with episodes of respiratory failure in the past 12 months.

In a May 2015 statement, the Veteran's representative contended that the Veteran experiences severe episodes of respiratory distress that cause him to use his rescue inhaler.  The Veteran testified at the August 2015 that he takes albuterol every morning, and has four to five asthma attacks a week, each lasting approximately 20 minutes.  He testified that winter times are the worst.  He further testified that he was on steroids in 2010 to 2013, but was taken off and put on Albuterol.  He testified that he uses daily inhalation therapy twice a day.  

Based on the foregoing, the Board finds that VA should attempt to obtain VA clinical records from September 2011 to present.  In addition, the Veteran should be scheduled for a VA examination.  In addition to providing diagnostic testing results, the examiner should discuss the Veteran's medication use and whether there is credible evidence that he requires the use of daily inhalational or oral bronchodilator therapy or anti-inflammatory medication.

Allergic Reactions

The Veteran testified that when he came back from Mt. Fuji, Japan in service, he started having asthma attacks, breathing problems, problems with swelling of his lips, eyes, and nose, went into anaphylactic shock, for which he was given epinephrine.  He testified that he hasn't had any facial swelling for years, but he had in for about a year and a half after he got out of service.  He testified that for the past five or six years, he has had wheezing, watery eyes, and nasal congestion and dripping.  He further testified that the precipitating factors are chemicals, tobacco smoke, and stagnant air.

The Veteran contends that his allergies may be due to radiation exposure/fall out from the WW2 bombings of Hiroshima to which he alleges he was exposed while in service, or from asbestos exposure in service.  

A September 2010 VA examination report reflects that the Veteran reported that he had his last anaphylactic reaction in 1993.  He reported that he now has allergic reactions which he treats with Benadryl and an inhaler.  The examiner opined that the Veteran's anaphylactic reactions in service calmed down and eventually became an idiopathic asthmatic reaction.  The examiner stated that the Veteran's idiopathic allergies to include asthma are caused by his chronic allergy reactions that occurred in service.  The Veteran's now claimed symptoms of watery eyes, nasal congestion, and nasal dripping were not reported.

STRs reflect a January 1984 report of lead paint allergy or sensitivity; another STR reflects the Veteran's statement that lead paint causes him to have headaches. 

An October 2008 VA clinical note reflects that the Veteran reported no known allergies.  A November 2010 VA discharge note reflects that the Veteran is allergic to crab.

A July 2011 VA clinical record reflects that the Veteran has "asthma/idiopathic allergies" which is controlled with daily use of Mometasone inhaler, and albuterol and diphenhydramine as the occasion required.

A September 2011 VA clinical note medication list reflects that the Veteran was prescribed Diphenhydramine for allergies.

Based on the foregoing, the Board finds that a medical opinion is necessary to adjudicate the claim.  From the current record, it is unclear whether the Veteran's current complaints of watery eyes, nasal congestion, and nasal dripping caused by triggers such as exposure to chemicals, tobacco smoke, and stagnant air are manifestations of a separate disability; that is, different from the service-connected asthma.  The Veteran is already in receipt of service-connection for an allergy which is manifested by asthma.  

Accordingly, the case is REMANDED for the following action:

1.  Associate VA clinical records, if any, from September 2011 to present for all treatment and/or examination for the Veteran's asthma.

2.  After completion of the forgoing, schedule the Veteran for an appropriate examination to determine the extent of his service-connected asthma disability and the nature and likely etiology of the claimed disability manifested by allergic reactions other than bronchial asthma.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

(a)  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the bronchial asthma.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

(b)  With regard to the claimed disability manifested by allergic reactions other than bronchial asthma, the examiner should answer the following:  

(i)  Does the Veteran have a separate disability manifested by allergic reactions, distinct from the service-connected bronchial asthma?  

(ii)  If the answer is yes, is it at least as likely as not that the separately diagnosed disability is related to service?  It not related to service, is the separate disability caused or aggravated by the service-connected bronchial asthma?  

(iii)  If a separate disability is not diagnosed, are the symptoms complained of part of the service-connected bronchial asthma?    

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Following completion of the above, adjudicate the issue of entitlement service connection for a disability manifested by allergic reactions, and entitlement to an initial rating in excess of 10 percent for bronchial asthma.

If a benefit sought on appeal is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


